Citation Nr: 0911975	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-14 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed neurologic 
disorder as the result of exposure to chemical and/or 
biological agents.  

2.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

3.  Entitlement to an increased compensable rating the 
service-connected conversion reaction.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  





REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to January 
1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions dated in August 2005 and 
December 2006.  

In April 2006, the RO issued a Statement of the Case (SOC) to 
the Veteran.  Although one of the matters was listed as 
service connection for PTSD, the SOC did not specifically 
address this matter.  

By a rating action in December 2006, the RO denied the 
Veteran's claims of service connection for PTSD, a neurologic 
disorder due to the exposure to chemical and biological 
agents, and the claims for an increased rating for the 
service-connected conversion reaction and a TDIU rating.  

In a letter, dated on February 6, 2007, the RO informed the 
Veteran that it had received his Notice of Disagreement and 
was enclosing an SOC.  

On February 8, 2007, the Veteran had a videoconference hearing 
with the undersigned Veterans Law Judge.  In part, the Veteran 
rendered testimony with respect to his claim of service 
connection for PTSD.  A transcript of these proceedings has 
been associated with the Veteran's claims file.  

On February 8, 2007, the RO received a Substantive Appeal 
(VA Form 9) with respect to the issues of service connection 
for PTSD, service connection for a neurologic disorder due to 
the exposure to chemical and biological agents, an increased 
rating for the service-connected conversion reaction, and 
entitlement to a TDIU rating.  

In August 2007, the Board declined to reopen a claim of 
entitlement to service connection for left upper extremity 
disorder, to include scarring of the forearm and hand, and 
also denied entitlement to service connection for left lower 
extremity disorder, to include scarring.  

Because it was not clear from the record that the Veteran 
received an appropriate SOC, the issues of service connection 
for claimed PTSD, a claimed neurologic disorder due to 
exposure to chemical and biological agents, an increased 
rating for the service-connected conversion reaction, and 
entitlement to TDIU rating were remanded for further 
adjudication.  

The issues of an increased evaluation for the service-
connected conversion reaction, and a TDIU rating are addressed 
in the REMAND portion of this document and are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is not shown to have a neurologic disorder 
that is due to any event or incident of service or the a 
result of claimed exposure to chemical and/or biological 
agents.  

2.  The Veteran is not shown to have had combat with the enemy 
while serving on active duty.  

3.  A current diagnosis of PTSD due to a verified or 
potentially verifiable stressor during the Veteran's active 
service is not shown.  


CONCLUSIONS OF LAW

1.   The Veteran is not shown to have a neurologic disability 
due to disease or injury that was incurred in service; nor may 
any be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.   The Veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to assist 
a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  

By way of letters dated in February 2005, April, May, and 
September 2006, and September 2007, the Veteran was furnished 
notice of the type of evidence needed in order to substantiate 
his claims for service connection, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded, Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), as well as the type of evidence VA would 
assist him in obtaining.  

The Veteran was also informed that he should send to VA 
evidence in his possession that pertains to the claims, and 
was advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the Veteran's behalf), 
and provided the basis for the decisions regarding the claims.  

The RO also provided the Veteran and his representative with 
adequate notice of the evidence, which was not of record, that 
was necessary to substantiate the Veteran's claims, and also 
specifically informed the Veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the Veteran's behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires only 
that the duty to notify be satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the Veteran's service records, post-
service medical treatment reports, VA examinations, the 
Veteran's testimony before the Board, and statements submitted 
by the Veteran and his representative in support of the 
claims.  The Board also notes that the claims have been 
remanded for additional development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran in this case.  Accordingly, further 
development and expending of VA's resources is not warranted.  
See 38 U.S.C.A. § 5103A.  


II.  Entitlement to service connection.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  


A.	Neurologic disorder as the result of exposure to chemical 
and/or biological agents.

Here, the Veteran seeks service connection for a neurologic 
disorder, to include as secondary to exposure to chemical 
and/or biological agents.  

The Board finds, however, that the Veteran has submitted no 
competent evidence to support his lay assertions of a 
diagnosed neurologic condition.  

In this case, the Veteran has been examined on various 
occasions regarding complaints of pain and numbness in his 
limbs.  

In July 2004, the Veteran was seen for neurological 
consultation.  The Veteran complained of having numbness, 
tingling and pain in his left leg and left arm.  An MRI was 
normal, and there was no evidence of a stroke.  

After examination, the physician stated, "we [were] unclear as 
to the nature of his condition.  There [was] evidence of 
functional overlay as judged by the poor effort made and of 
the muscles giving way when motor function is tested on the 
left side."  

In May 2005, the Veteran underwent a nerve conduction velocity 
(NCV) study.  This was indicated to be normal.  The physician 
also noted that, in conjunction with an earlier nerve 
condition study in January 2005, there was no 
electrophysiologic evidence to support either a focal 
neuropathy or left cervical/lumbosacral radiculopathy.  

The Veteran was seen again in April 2006 for left upper and 
lower extremity pain.  The physician stated that the exact 
nature of his pain syndrome was unclear and did not see any 
obvious etiology other than possible neuropathic component 
related to injury.  

Finally, the Board also notes that the record is negative for 
any competent evidence showing exposure to chemical or 
biological substances during service.  In this regard, the 
National Personnel Records Center has stated that there was no 
record that he had been exposed to herbicides.  

Based on the foregoing, the Board finds that the Veteran's 
claim must be denied.   The Veteran has not been diagnosed 
with any neurologic disability.  Rather, the examinations 
directed specifically at this complaint noted no 
electrophysiologic evidence to support either a focal 
neuropathy or left cervical/lumbosacral radiculopathy.  And 
without a current diagnosis, a claim of service connection for 
any such condition cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In this regard, the Board also notes that pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  

In reaching this conclusion, the Board notes that it is 
precluded from reaching its own unsubstantiated medical 
conclusions, and is instead bound on these matters by the 
medical evidence of record.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  


B. PTSD.

In June 1999, revised the regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  

The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent with 
the circumstances, conditions, and hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

If the claimed stressor is not combat-related, it must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  When a claim of PTSD is 
based on a non-combat stressor, "the non-combat Veteran's 
testimony alone is insufficient proof of a stressor," Dizoglio 
v. Brown , 9 Vet. App. 163, 166 (1996), and "credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist only of after-the-fact medical nexus," 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

As the first step in reaching a decision in this case, the 
Board must make a specific finding as to whether the Veteran 
actually engaged in combat with the enemy.  Zarycki v. Brown, 
6 Vet. App. 91 (1993).  Here, the Board notes that, while some 
of the Veteran's alleged stressors are of the kind that may 
involve combat with the enemy, there is no evidence in the 
veteran's claims file, including his service personnel 
records, to suggest that the Veteran engaged in combat.  As 
such, the Board finds that the Veteran did not engage in 
combat.  

The Veteran describes several in-service stressors that he 
believes led to the development of PTSD.  These include (i) 
while in Cuba in October 1966, being shot at by snipers, 
subject to mortar fire, witnessing a fellow soldier step on a 
land mine and get his legs blown off, and helping with first 
aid and hearing the cries of wounded soldiers, (ii) during the 
San Domingo crisis of 1965, being shot at and helping with 
first aid for wounded soldiers, (iii) while in Guantanamo Bay 
Cuba from June to November 1966, falling two stories after a 
ladder broke in 1966 and enduring gunfire from escaping 
refugees.  

Here, the Board notes that the Dominican Republic crisis 
occurred in April and May 1965.  The service personnel records 
indicate that the Veteran was at Paris Island for recruit 
training from March to May 1965.  In addition, the Veteran is 
indicated to have been in Cuba from mid-October to December 1, 
1966.  His primary duty at the time was included those of a 
Motor Vehicle Operator and Messman.  Other than the Veteran's 
lay statements, there is no competent evidence to support his 
claimed stressors.  

In this regard, the Board notes that, during service,  the 
Veteran is not shown to have treated or hospitalized for any 
complaints or clinical findings related to a two story fall in 
service.  His mother suggested that he had been hospitalized 
for treatment of a left leg disorder in service.  However, 
this assertion is not supported by competent evidence 
verifying that an injury or hospitalization happened during 
that period of active duty.  

In light of the foregoing, the Board must deny the Veteran's 
claim.  While the Veteran has been diagnosed with PTSD, the 
evidence contained in the Veteran's claims file does not serve 
to corroborate the claimed in-service stressors.  

There is no evidence in the Veteran's service medical records 
or service personnel records, or any evidence outside of the 
Veteran's own statements, tending to verify the Veteran's 
claimed in-service stressors.   

Here, the Board notes that applicable law states that, when a 
claim of PTSD is based on a non-combat stressor, "the non-
combat Veteran's testimony alone is insufficient proof of a 
stressor," Dizoglio v. Brown , 9 Vet. App. 163, 166 (1996), 
and "credible supporting evidence of the actual occurrence of 
an in-service stressor cannot consist only of after-the-fact 
medical nexus," Moreau v. Brown, 9 Vet. App. 389, 396 (1996).   
In this case, the only direct evidence in the record is his 
own statements and information contained in treatment records 
that is based on his statements.  

In sum, the Board notes that in order to grant service 
connection for PTSD, credible supporting evidence that the 
claimed in-service stressor occurred must be presented.  38 
C.F.R. § 3.304(f); Cohen.  This has not been accomplished in 
this case.  Without such evidence that the claimed in-service 
stressor occurred, service connection for PTSD must be denied.  


ORDER

Service connection for a claimed neurologic disorder as the 
result of exposure to chemical and/or biological agents is 
denied.  

Service connection for claimed PTSD is denied.  


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claims for a higher evaluation for his 
service-connected conversion reaction and a TDIU rating must 
be remanded for further action.

When the Veteran's claims were previously before the Board in 
August 2008, they were remanded for further development.  In 
doing so, the Board directed that RO should send the Veteran a 
letter with respect to VA's duties to assist him in the 
development of his claims.  Such letter was requested to 
include the types of evidence necessary to support each of the 
claims, as well as the information necessary to identify the 
person/entity and location of the entity holding that 
evidence.  

In September 2007, the RO sent the Veteran a letter requesting 
that the Veteran submit evidence showing that his service-
connected conversion disorder reaction had increased in 
severity.  Since that time, additional guidance has been 
offered by the Court with respect to notice requirements for 
increase rating claims.  See Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).  

Here, the Board notes that, for increased-compensation claims, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores at 
42-43.  

In this case, the Veteran was not provided notice that 
conforms to the requirements of Vazquez-Flores.  

Based on the foregoing, the Board concludes that this matter 
must be remanded for compliance with the Board's August 2007 
remand instructions.  As the Court has stated,  

[A] remand by this Court or the Board 
confers on the Veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary of 
Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.  

Stegall v. West, 11 Vet. App. 268, 271 (1998).   In this 
regard, the RO should provide full VCAA notice as set forth in 
Vazquez-Flores in connection with his claim for increase 
rating.

Next, with respect to the Veteran's TDIU claim, the Board 
finds that the resolution of the Veteran's outstanding 
increase rating claim may impact this claim.  Under these 
circumstances, a decision by the Board on the Veteran's TDIU 
claim would be premature.  See e.g., Henderson v. West, 12 
Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  

Accordingly, the remaining matters are REMANDED to the RO for 
the following action:

1. The AOJ should send the Veteran and his 
representative a letter that contains a 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes (i) 
notification that, to substantiate a 
claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life, (ii) 
notice of the requirements for higher 
evaluations under the Diagnostic Code(s) 
applicable to the Veteran's service-
connected disability, (iii) notice that an 
increased rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life, and (iv) 
examples of the types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation, to include 
competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008).  

2.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with appropriate consideration of 
all the evidence of record.  If any 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
should be afforded the opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


